DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20 and 25, drawn to gunshot sensor systems, classified in G08B 13/1672.
II. Claims 23 and 24, drawn to gunshot audio systems with speech filtering, classified in G10L 15/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because speech filtering is not necessary for the proper function of the gunshot sensor system.  The subcombination has separate utility such as privacy protection of system users.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for speech filtering in addition to the other claimed elements would present an undue burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Jason Dimedio on 2/3/21 a provisional election was made without traverse to prosecute the invention of I, claims 1-20 and 25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23 and 24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Nos. 114, 410, and 414.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 96, Line 6:  The words “full the” should be switched to read –the full event--.
Paragraph 129, Line 1:  The word “lever” should be replaced with –level--.
Paragraph 129, Line 2:  The gunshot sensor units are numbered –130—elsewhere in the specification, not “116”.
Paragraph 133, Line 6:  The phrase “might a remote server” appears to be missing a verb –be--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is directed to no less than twelve separate claimed inventions.  This renders the claim indefinite as defined by the In re Katz Interactive litigation which held that process and product in the same claim creates confusion as to when direct infringement occurs.  Also, the ambiguous and indeterminate nature of the claim runs afoul of the Ex parte Lyell decision that was properly rejected under 35 U.S.C. 112, second paragraph.  See MPEP 2173.05(p) Section II.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11, 18-20, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noland et al [US 2016/0232774] (supplied by applicant).
For claim 1, the system for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed subject matter, as noted, 1) the claimed gunshot sensor units are met by the gunshot detection sensors (No. 10, Paragraph 65), the gunshot sensor units comprising 2) one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20) for detecting acoustic anomalies indicating potential gunshots (Paragraph 128: “sound dB above a threshold value corresponding to a gunshot”), and for generating audio data depicting the acoustic anomalies (Paragraph 146: “sound waveform data received from gunshot sensors”), 3) controllers for generating event data based on the detected acoustic anomalies (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon, smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”), and 4) nonvolatile storage for locally storing the audio data and event data (Paragraph 246: “The threat sensing devices 10 and/or the system gateway 110 collectively store all the data-points collected for each of the sensors for each of the threat sensing devices.  Since multiple gunshots can be required to be detected and since different weapons could be used, the threat sensing device 10 desirably is provided with enough memory to store many different sets of detailed gunshot data points for each event”).
For claim 8, Figure 2A of Noland depicts data being broadcast to law enforcement entities (No. 132) for forensic processing (Paragraph 139: “provide information including the room where the gunshot or threat occurred, type of weapon involved, the number of threats, the location of the threat, the last known location of the threat, the number of shots fired”).
For claims 9 and 10, the sensing system also includes a gas sensor (No. 30) to detect gunpowder gases or residue (Paragraph 70).  Also, the sensing devices (No. 10) comprises a sensor suite able to detect pressure (Paragraph 242) as well as temperature and moisture (Paragraph 76).
For claim 11, the method for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed steps, as noted 1) the claimed detecting acoustic anomalies indicating potential gunshots is achieved using the threat sensing devices (No. 10) via one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20), 2) the claimed generating audio data depicting the acoustic anomalies is read on the specification (Paragraph 128) that mentions “sound dB above a threshold value corresponding to a gunshot”), and (Paragraph 146) “sound waveform data received from gunshot sensors”, 3) the claimed generating event data based on the detected acoustic anomalies is also read on the specification (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon, smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”), and 4) the claimed storing the audio data and the event data in nonvolatile storage is achieved using the memory of the threat sensing devices (Paragraph 246: “The threat sensing devices 10 and/or the system gateway 110 collectively store all the data-points collected for each of the sensors for each of the threat sensing devices.  Since multiple gunshots can be required to be detected and since different weapons could be used, the threat sensing device 10 desirably is provided with enough memory to store many different sets of detailed gunshot data points for each event”).
For claim 18, Figure 2A of Noland depicts data being broadcast to law enforcement entities (No. 132) for forensic processing (Paragraph 139: “provide information including the room where the gunshot or threat occurred, type of weapon involved, the number of threats, the location of the threat, the last known location of the threat, the number of shots fired”).
For claims 19 and 20, the sensing system also includes a gas sensor (No. 30) to detect gunpowder gases or residue (Paragraph 70).  Also, the sensing devices (No. 10) comprises a sensor suite able to detect pressure (Paragraph 242) as well as temperature and moisture (Paragraph 76).
For claim 25, the system for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed subject matter, as noted, 1) the claimed gunshot sensor units are met by the gunshot detection sensors (No. 10, Paragraph 65), the gunshot sensor units comprising 2) one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20) for detecting acoustic anomalies indicating potential gunshots (Paragraph 128: “sound dB above a threshold value corresponding to a gunshot”), and for generating audio data depicting the acoustic anomalies (Paragraph 146: “sound waveform data received from gunshot sensors”), 3) controllers for generating event data based on the detected acoustic anomalies (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon, smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”), and 4) nonvolatile storage for locally storing the audio data and event data (Paragraph 246: “The threat sensing devices 10 and/or the system gateway 110 collectively store all the data-points collected for each of the sensors for each of the threat sensing devices.  Since multiple gunshots can be required to be detected and since different weapons could be used, the threat sensing device 10 desirably is provided with enough memory to store many different sets of detailed gunshot data points for each event”), and wireless interfaces for sending the locally stored data to computing devices of law enforcement entities (Figure 2A of Noland depicts data being broadcast to law enforcement entities 132 for forensic processing:  Paragraph 139: “provide information including the room where the gunshot or threat occurred, type of weapon involved, the number of threats, the location of the threat, the last known location of the threat, the number of shots fired”).
For claim 25, the method for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed steps, as noted 1) the claimed detecting acoustic anomalies indicating potential gunshots is achieved using the threat sensing devices (No. 10) via one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20), 2) the claimed generating audio data depicting the acoustic anomalies is read on the specification (Paragraph 128) that mentions “sound dB above a threshold value corresponding to a gunshot”), and (Paragraph 146) “sound waveform data received from gunshot sensors”, 3) the claimed generating event data based on the detected acoustic anomalies is also read on the specification (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon, smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”), 4) the claimed storing the audio data and the event data in nonvolatile storage is achieved using the memory of the threat sensing devices (Paragraph 246: “The threat sensing devices 10 and/or the system gateway 110 collectively store all the data-points collected for each of the sensors for each of the threat sensing devices.  Since multiple gunshots can be required to be detected and since different weapons could be used, the threat sensing device 10 desirably is provided with enough memory to store many different sets of detailed gunshot data points for each event”), and 5) the claimed sending the locally stored audio and event data to computing devices of law enforcement entities is seen in Figure 2A of Noland depicting data being broadcast to law enforcement entities (No. 132) for forensic processing (Paragraph 139: “provide information including the room where the gunshot or threat occurred, type of weapon involved, the number of threats, the location of the threat, the last known location of the threat, the number of shots fired”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noland et al in view of Gunderson et al [U.S. 9,830,932] (supplied by applicant).
For claim 2, the Noland reference does include a system gateway (No. 110) that receives and analyzes sensed information, or processed sensed information, from the threat sensing devices (Paragraphs 130, 146).  However, this gateway is not specifically called a “control panel”.
Using a control panel in a security system has been used in the prior art as seen in the active shooter and environment detection taught by Gunderson.  A sensor device (No. 104) detects an audio wave to determine whether that audio wave is a gunshot.  Once a gunshot is detected, a trip signal (No. 140) is sent to an emergency management and response system (No. 144) with location information of the audio wave detector (Col. 8, Lns. 56-67).  The emergency management and response system may include a control panel (No. 148) such as a fire alarm control panel and graphical user interface (Col. 9, Lns. 31-43) as well as a local alarm system (No. 152) that may include a visual or auditory alarm.
Having a control panel with graphical user interface can decrease response time as opposed to prior art systems (Col. 1, Lns. 43-48).  The graphical user interface and local alarm system not only allows a user pertinent information but also alerts people in the vicinity more quickly than a plain gateway.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include a control panel in the system of Noland for the purpose of decreasing response time as well as alerting people quicker than a gateway.
For claim 3, paragraph 247 of Noland states that the system gateway (No. 110) can send an “event over” message to all the threat sensing devices (No. 10) instructing them to “reset” and store the gunshot data just collected in local archive memory.
For claim 12, the Noland reference does include a system gateway (No. 110) that receives and analyzes sensed information, or processed sensed information, from the threat sensing devices (Paragraphs 130, 146).  However, this gateway is not specifically called a “control panel”.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
For claim 13, paragraph 247 of Noland states that the system gateway (No. 110) can send an “event over” message to all the threat sensing devices (No. 10) instructing them to “reset” and store the gunshot data just collected in local archive memory.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noland et al in view of Gunderson et al as applied to claims 2 and 12 above, and further in view of Calhoun [U.S. 7,411,865].
For claim 7, the system taught by Gunderson does include a control panel with graphical user interface; however, there is no mention of providing sensor information to an operator and for receiving input from the operating indicating selections for retrieval of the locally stored audio and event data.
The system for archiving data from a sensor array taught by Calhoun presents similar subject matter to the Noland reference, particularly in the array of sensors (Nos. 102, 104, 106) that can detect a gunshot (No. 122) and location and transfer data to a central computer (No. 110).  The invention also relates to a system and method for archiving data along with metadata (Col. 1, Lns. 13-15) that facilitates later retrieval of the archived data.  The preferred solution is to save all of the audio from each sensor to nonvolatile memory.  Figure 9 then depicts a method for accessing any portion of the audio information based on one characteristic, such as time.  The audio event is then accessed where the type of event and the time and date of the event are stored in a database.
The Calhoun reference stores absolute timing information for the audio data, therefore, the precise data can be ascertained much easier (Col. 3, Lns. 5-13).  Prior art devices would take hours to sift through data in order to find the precise event needed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable a user to retrieve data similar to that of Calhoun for the purpose of enabling easier access to gunshot data for law enforcement.
For claim 17, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 7 above.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Noland et al in view of Gunderson et al and Bohlander et al [U.S. 9,642,131].
For claim 25, the system for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed subject matter, as noted, 1) the claimed gunshot sensor units are met by the gunshot detection sensors (No. 10, Paragraph 65), the gunshot sensor units comprising 2) one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20) for detecting acoustic anomalies indicating potential gunshots (Paragraph 128: “sound dB above a threshold value corresponding to a gunshot”), and for generating audio data depicting the acoustic anomalies (Paragraph 146: “sound waveform data received from gunshot sensors”), and 3) controllers for generating event data based on the detected acoustic anomalies (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon, smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”).
The Noland reference does include a system gateway (No. 110) that receives and analyzes sensed information, or processed sensed information, from the threat sensing devices (Paragraphs 130, 146).  However, this gateway is not specifically called a “control panel”.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
Another claimed element not found in the prior art is the gunshot sensor units generating and streaming live audio data depicting ambient sound to the control panel in response to live monitoring instructions.
Live audio streams have been used in emergency systems as can be seen in Bohlander.  The system comprises a plurality of computing devices (Nos. 112, 122, 132, 142, 152) that are activated if a certain event occurs, such as a safety device being disabled, a gunshot sound detected, or a responder pressing a panic button (Col. 1, Lns. 53-59).  This information is then automatically sent to a dispatch unit (No. 160) with computing device (No. 162) for processing.  One advantage of the Bohlander reference is that it allows the dispatch computing device to request information from the remote computing devices (Col. 8, Lns 42-59).  In one example, the request for information includes a request for a live audio stream, such as live audio stream from a microphone of the computing device.
The Bohlander reference allows a user the option to get live information as it happens in order to dispatch the proper authorities to the scene.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to live stream audio data for the purpose of allowing a dispatch officer or law enforcement officer better surveillance of the scene more quickly.
For claim 25, the method for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed steps, as noted 1) the claimed detecting acoustic anomalies indicating potential gunshots is achieved using the threat sensing devices (No. 10) via one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20), 2) the claimed generating audio data depicting the acoustic anomalies is read on the specification (Paragraph 128) that mentions “sound dB above a threshold value corresponding to a gunshot”), and (Paragraph 146) “sound waveform data received from gunshot sensors”, 3) the claimed generating event data based on the detected acoustic anomalies is also read on the specification (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon, smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”).
Another claimed element not found in the prior art is the gunshot sensor units generating and streaming live audio data depicting ambient sound to the control panel in response to live monitoring instructions.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 25 above.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Noland et al in view of Gunderson et al and Calhoun.
For claim 25, the system for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed subject matter, as noted, 1) the claimed gunshot sensor units are met by the gunshot detection sensors (No. 10, Paragraph 65), the gunshot sensor units comprising 2) one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20) for detecting acoustic anomalies indicating potential gunshots (Paragraph 128: “sound dB above a threshold value corresponding to a gunshot”), and for generating audio data depicting the acoustic anomalies (Paragraph 146: “sound waveform data received from gunshot sensors”), 3) controllers for generating event data based on the detected acoustic anomalies (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon, smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”), and 4) nonvolatile storage for locally storing the audio data and event data (Paragraph 246: “The threat sensing devices 10 and/or the system gateway 110 collectively store all the data-points collected for each of the sensors for each of the threat sensing devices.  Since multiple gunshots can be required to be detected and since different weapons could be used, the threat sensing device 10 desirably is provided with enough memory to store many different sets of detailed gunshot data points for each event”).
The Noland reference does include a system gateway (No. 110) that receives and analyzes sensed information, or processed sensed information, from the threat sensing devices (Paragraphs 130, 146).  However, this gateway is not specifically called a “control panel”.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
The system taught by Gunderson does include a control panel with graphical user interface; however, there is no mention of providing sensor information to an operator and for receiving input from the operating indicating selections for retrieval of the locally stored audio and event data.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 7 above.
For claim 25, the method for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed steps, as noted 1) the claimed detecting acoustic anomalies indicating potential gunshots is achieved using the threat sensing devices (No. 10) via one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20), 2) the claimed generating audio data depicting the acoustic anomalies is read on the specification (Paragraph 128) that mentions “sound dB above a threshold value corresponding to a gunshot”), and (Paragraph 146) “sound waveform data received from gunshot sensors”, 3) the claimed generating event data based on the detected acoustic anomalies is also read on the specification (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon, smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”), and 4) the claimed storing the audio data and the event data in nonvolatile storage is achieved using the memory of the threat sensing devices (Paragraph 246: “The threat sensing devices 10 and/or the system gateway 110 collectively store all the data-points collected for each of the sensors for each of the threat sensing devices.  Since multiple gunshots can be required to be detected and since different weapons could be used, the threat sensing device 10 desirably is provided with enough memory to store many different sets of detailed gunshot data points for each event”).
The Noland reference does include a system gateway (No. 110) that receives and analyzes sensed information, or processed sensed information, from the threat sensing devices (Paragraphs 130, 146).  However, this gateway is not specifically called a “control panel”.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 12 above.
The system taught by Gunderson does include a control panel with graphical user interface; however, there is no mention of providing sensor information to an operator and for receiving input from the operating indicating selections for retrieval of the locally stored audio and event data.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 17 above.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Noland et al in view of Kruglick [U.S. 9,432,720].
For claim 25, the system for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed subject matter, as noted, 1) the claimed gunshot sensor units are met by the gunshot detection sensors (No. 10, Paragraph 65), the gunshot sensor units comprising 2) one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20) for detecting acoustic anomalies indicating potential gunshots (Paragraph 128: “sound dB above a threshold value corresponding to a gunshot”), and for generating audio data depicting the acoustic anomalies (Paragraph 146: “sound waveform data received from gunshot sensors”), and 3) controllers for generating event data based on the detected acoustic anomalies (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon, smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”).
However, the Noland reference does not mention sending the audio data and event data to a cloud gunshot detection management system.
Cloud systems and networks have been used for some time in wireless communications.  The audio source extraction taught by Kruglick can extract, separate, and localize audio data from audio sources for many applications such as recreating a three-dimensional scene (Col. 4, Lns. 3-8).  Video recordings captured by environmental cameras are stored in a video collection (No. 220).  The collection may be a database provided by an application and accessed over a network (Col. 4, Ln. 40), such as a cloud based network.  The Kruglick reference is plain evidence that cloud networks have been used to extract and analyze audio data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cloud network for the purpose of using a well-known and common network application.
For claim 25, the method for detecting gunshots (Paragraph 2: “adapted to detect gunshots”) within a premises (Paragraph 62: “schools, offices, indoor structures”) taught by Noland includes the following claimed steps, as noted 1) the claimed detecting acoustic anomalies indicating potential gunshots is achieved using the threat sensing devices (No. 10) via one or more microphones (Paragraph 68: external microphone; Paragraph 69: acoustic sensor No. 20), 2) the claimed generating audio data depicting the acoustic anomalies is read on the specification (Paragraph 128) that mentions “sound dB above a threshold value corresponding to a gunshot”), and (Paragraph 146) “sound waveform data received from gunshot sensors”, and 3) the claimed generating event data based on the detected acoustic anomalies is also read on the specification (Paragraph 146: “the threat sensing devices 10 themselves perform the sound waveform analysis and provide the results”; Paragraph 76: “threat sensing device 10 comprises other sensors such as a temperature sensor, moisture sensor, carbon monoxide, radon, smoke or water sensor…to provide enhanced accuracy of calculations relating to perceived events”; Paragraph 242: “a gas sensor 30 to complement the other sensors deployed by the threat sensing device”).
However, the Noland reference does not mention sending the audio data and event data to a cloud gunshot detection management system.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 25 above.

Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The specific subject matter found in the dependent claims mentioned above is not found in any obvious combination of the prior art.  The control panel receiving truncated audio data depicting only the acoustic anomalies and also instructing the gunshot sensor units to send full audio data to the control panel and/or the locally stored data based on the received truncated audio data is not found in the prior art.  Neither is the control panel determining which one of the gunshot sensor units is closest to a source of the acoustic anomaly based on the received event data in addition to instructing the gunshot sensor unit closest to the source to send the audio data to the control panel while instructing de-conflicted gunshot sensor units that are not closest to the source to locally store the audio data.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharkey et al [U.S. 5,504,717] detects and reports gunshot events.
Showen et al [U.S. 5,973,998] accurately and rapidly presents the location of gunfire.
Baranek et al [U.S. 6,552,963] is a firearm discharge detection device that allows two-way communication.
Monroe [U.S. 6,970,183] provides a combination megapixel camera.
Jacob [U.S. 9,888,371] monitors a local environment for abnormal conditions.
Gersten [U.S. 10,102,732] comprises a microphone for monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
2/4/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687